Exhibit 10.6

 



AMENDING AgREEMENT No. 3 TO SHARE PURCHASE AGREEMENT

 

This Amending Agreement No. 3 to the Share Purchase Agreement is dated March 16,
2020 (the “Amending Agreement No. 3”) by and among CannaPharmaRx Canada Corp.
(the “Purchaser”), CannaPharmaRx, Inc. (the “Purchaser Parent”) and Sunniva Inc.
(the “Vendor”).

 

WHEREAS, the Purchaser, the Purchaser Parent and the Vendor entered into a Share
Purchase Agreement dated June 11, 2019, as amended by an Amending Agreement
entered into between such parties dated October 2, 2019 and as amended by
Amending Agreement No. 2 entered into between such parties dated November 27,
2019 (as so amended, the “Purchase Agreement”);

 

AND, WHEREAS, the Parties wish to enter into this Amending Agreement No. 3 to
further amend the Purchase Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration (the receipt and sufficiency of which is acknowledged by
each Party), the Parties agree as follows:

 

Article 1
INTERPRETATION

 

Section 1.1Defined Terms.

 

In this Amending Agreement No. 3 and the recitals hereto, unless otherwise
defined, capitalized terms shall have the meaning given to them in the Purchase
Agreement.

 

Article 2
AMENDMENT TO Purchase Agreement

Section 2.1Payment of Purchase Price.

 

Section 2.3 of the Purchase Agreement is hereby deleted and replaced with the
following language:

 

“Section 2.3 Payment of Purchase Price.

 

The Purchase Price shall be paid and satisfied as follows:

 

(a)as to $1,206,418.31 (the “Deposit Amount”), by payment of an amount equal to
the Deposit Amount by the Purchaser to the Vendor in one or more installments,
such Deposit Amount to be a non-refundable deposit against the Purchase Price;

 



(b)as to $700,000 (the “Extension Amount”), by payment of the Extension Amount
by the Purchaser to the Vendor on or before October 10, 2019, such Extension
Amount to be a non-refundable deposit against the Purchase Price;

 

 

 



 1 

 

 

(c)as to $7,133,374, by delivery to the Vendor on the Closing Date of 3,566,687
Series C Preferred Shares of the Purchaser Parent (the “Consideration Shares”),
such Consideration Shares having the terms and conditions substantially in the
form as set forth in Exhibit “A”; and

 

(d)as to an amount equal to $10,960,207.69 less the sum the estimated Closing
Indebtedness set out in the Estimated Closing Indebtedness Statement (as defined
below), by payment of such amount by the Purchaser to the Vendor on the Closing
Date.

 

All cash payments under this Section 2.3 will be made by certified cheque, bank
draft or wire transfer of immediately available funds to a bank account or bank
accounts specified in writing by the Vendor.”

 

Section 2.2Representations and Warranties of the Purchaser and Purchaser Parent.

 

Section 5.1 of the Purchase Agreement is hereby amended by adding the following
clauses after Section 5.1(h):

 

“(i)Issuance of Shares. Neither the issuance of the Consideration Shares nor the
issuance of any shares of common stock of the Purchaser Parent issuable on
conversion of the Consideration Shares is accordance with their terms (the
“Conversion Shares”) will (i) require the consent or approval of all or any of
the shareholders of the Purchaser Parent, (ii) require the consent, approval, or
authorization, order or agreement of, or registration or qualification with, any
Governmental Entity, (ii) result in any breach or violation of any of the
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, lease or other agreement or instrument to which the Corporation or any of
the Designated Subsidiaries is a party or by which any of them or any of their
respective properties or assets is bound or (iii) result in any breach or
violation of the Purchaser Parent’s Governing Documents, any resolutions of the
shareholders or directors of the Purchaser Parent or any Contract to which the
Purchaser Parent is a party or by which it is bound. The Consideration Shares,
when issued and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, will be validly issued as fully paid and
non-assessable shares in the capital of the Purchaser Parent, and will be free
of restrictions on transfer other than restrictions on transfer under applicable
Securities Laws (as defined below). Any Conversion Shares issuable upon the
conversion of the Consideration Shares will be duly and validly authorized,
allotted and reserved for issuance upon such conversion and will, upon the
conversion of the Convertible Debentures in accordance with their terms, be
validly issued as fully paid and non-assessable shares in the capital of the
Purchaser Parent, and will be free of restrictions on transfer other than
restrictions on transfer under applicable Securities Laws.

 

(j)Compliance with Securities Laws. The Purchaser Parent (i) is a reporting
issuer under the Securities Laws of each of the Provinces of British Columbia
and Alberta and is not on the list of defaulting reporting issuers (or the
equivalent list) maintained by the applicable securities regulatory authorities
in any such province, (ii) has filed all material forms, reports and documents
required under Securities Laws with applicable securities regulatory authorities
and any stock exchange on which its securities are listed, as applicable, and
(iii) is in compliance in all material respects with applicable federal, state,
provincial securities in Canada and the United States, as applicable, and the
respective rules, regulations, blanket orders and rulings under such laws
together with applicable published policies, policy statements, instruments and
notices (collectively, “Securities Laws”).

 



(k)Disclosure Record. The material change reports, financial statements,
information circulars, press releases or other continuous disclosure documents
filed by or on behalf of the Purchaser Parent under Securities Laws (the “Public
Record”) constitutes all documents required to be filed by the Purchaser Parent
under Securities Laws. At the time it was filed (or, if amended or superseded by
a filing prior to the date of this Agreement, then on the date of such filing),
each of the documents comprising the Public Record (i) complied in all material
respects with the applicable requirements of Securities Laws and (ii) was true,
correct and complete in all material respects and did not contain any material
misrepresentation as of the date of such document. There is no “material fact”
or “material change” in respect of the Purchaser Parent (in each case, as those
terms are defined under Securities Laws) that has not been publicly disclosed
and the Purchaser Parent has not filed any confidential material change reports
which are still maintained on a confidential basis.

 

 

 



 2 

 

 

Section 2.3Closing Conditions for the Benefit of the Vendor.

 

Section 8.2 of the Purchase Agreement is hereby amended by:

 

(a)replacing all references to “the Purchaser” in Section 8.2(a), Section 8.2(b)
and Sections 8.2(ii), (iii) and (iv) with “the Purchaser and the Purchaser
Parent”;

 

(b)adding the following clause after Section 8.2(d)(iv):

 

“(iv)a certificate representing the Consideration Shares registered in the name
of the Vendor;”

 

(c)adding the following clause after Section 8.2(e):

 

“(f)Series C Preferred Shares. The Purchaser Parent shall have provided the
Vendor with evidence satisfactory to the Vendor that the Series C Preferred
Shares have been validly created and have terms and conditions satisfactory to
the Vendor.”

 

Section 2.4Extension of Outside Date.

 

Section 10.1(b)(ii) of the Purchase Agreement is hereby deleted and replaced
with the following language:

 

“(ii)if any of the items set forth in Section 8.1 have not been delivered or
waived on or prior to March 31, 2020 (the “Outside Date”), or it becomes
reasonably apparent that any of such deliveries will not be satisfied on or
before the Outside Date (other than as result of the failure of the Purchaser to
perform any of its obligations under this Agreement) and the Purchaser has not
waived such conditions in writing on or prior to the Outside Date.”

 

Article 3
MISCELLANEOUS

 

Section 3.1Time of the Essence.

 

Time is of the essence in this Amending Agreement.

 

Section 3.2Amendments.

 

This Amending Agreement may only be amended, supplemented or otherwise modified
by written agreement signed by the Purchaser and the Vendor.

 

Section 3.3Further Assurances.

 

From time to time after the Closing Date, each Party shall, at the request of
any other Party, execute and deliver such additional conveyances, transfers and
other assurances as may be reasonably required to effectively carry out the
intent of this Amending Agreement.

 

Section 3.4Purchase Agreement Remains in Force.

 

Except as hereby amended and supplemented by this Amending Agreement, the
Purchase Agreement remains in full force and effect.

 

 

 



 3 

 

 

Section 3.5Successors and Assigns.

 

(1)This Amending Agreement becomes effective only when executed by all of the
Parties. After that time, it will be binding upon and enure to the benefit of
the Parties and their respective successors and permitted assigns.

 

(2)Neither this Amending Agreement nor any of the rights or obligations under
this Amending Agreement may be assigned or transferred, in whole or in part, by
any Party without the prior written consent of the other Parties.

 

Section 3.6Severability.

 

If any provision of this Amending Agreement is determined to be illegal, invalid
or unenforceable by an arbitrator or any court of competent jurisdiction, that
provision will be severed from this Amending Agreement, and the remaining
provisions will remain in full force and effect.

 

Section 3.7Entire Agreement.

 

The Purchase Agreement, as amended by this Amending Agreement, constitutes the
entire agreement between the Parties with respect to the transactions
contemplated by the Purchase Agreement and this Amending Agreement and, as so
amended, supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties with respect to the subject
matter hereof and thereof. There are no representations, warranties, covenants,
conditions or other agreements, express or implied, collateral, statutory or
otherwise, between the Parties in connection with the subject matter of the
Purchase Agreement and this Amending Agreement, except as specifically set forth
in the Purchase Agreement and this Amending Agreement. The Parties have not
relied and are not relying on any other information, discussion or understanding
in entering into this Amending Agreement and completing the transactions
contemplated by the Purchase Agreement or this Amending Agreement.

 

Section 3.8Governing Law.

 

(1)This Amending Agreement is governed by and will be interpreted and construed
in accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.

 

(2)Each Party irrevocably attorns and submits to the non-exclusive jurisdiction
of the courts of British Columbia situated in the City of Vancouver and waives
objection to the venue of any proceeding in such court or that such court
provides an inappropriate forum.

 

Section 3.9Counterparts.

 

This Amending Agreement may be executed in any number of counterparts, each of
which is deemed to be an original, and such counterparts together constitute one
and the same instrument. Transmission of an executed signature page by
facsimile, email or other electronic means is as effective as a manually
executed counterpart of this Amending Agreement.

 

[Signature page follows.]

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amending Agreement as of the
date first set forth above.

 

 



CANNAPHARMARX CANADA CORP.     By: /s/ Dominic Colvin   Name: Dominic Colvin  
Title: President and CEO                 CANNAPHARMARX, INC.     By: /s/ Dominic
Colvin   Name: Dominic Colvin   Title: President and CEO                 SUNNIVA
INC.     By: /s/ Anthony Holler   Name: Anthony Holler   Title: Chief Executive
Officer

 




 




 

 

 



 5 

 

 

Exhibit “A”

 

Indicative Terms and Conditions of Series C Preferred Shares

 

Pursuant to authority expressly granted to the Board of Directors of the
Corporation by the provisions of the Certificate of Incorporation of the
Corporation, the Board of Directors of the Corporation hereby creates and
authorizes the issuance of a series of shares of Preferred Stock of the
Corporation designated as “Series C Convertible Preferred Stock” and hereby
fixes the following designation and number of shares of such series and the
following voting, dividend rate, liquidation preference, redemption, conversion
right and other rights, preferences and restrictions with respect to such
series:

 

(1)          Number of Shares; Designation. This series of Preferred Stock shall
be designated as “Series C Convertible, Redeemable Preferred Stock” and the
number of shares of such series shall be 3,566,687 shares.

 

(2)          Stated Value. The stated value of the Series C Convertible,
Redeemable Preferred Stock shall be $2.00 (CAD) per share.

 

(3)          Dividends. The holders of outstanding Series C Preferred Stock
shall be entitled to receive an 8% cumulative dividend which shall accrue until
such time as, and be payable in cash when, the Series C Preferred Stock is
redeemed or converted into Common Stock pursuant to the terms included herein.

 

(4)          Preference on Liquidation. In the event of any liquidation,
dissolution or winding up of the Corporation, the holders of Series C Preferred
Stock then outstanding shall be entitled to a preference of Stated Value and
accrued dividends payable out of the assets of the Company available for
distribution, subordinated to the Preferred Shares previously issued but
superior to the Company’s Common Stock.

 

(5)          Voting Rights. The Series C Preferred Stock shall not have voting
rights.

 

(6)          Conversion of Series C Convertible Preferred Stock into Common
Stock

 

(a)          Any holder of a share or shares of Series C Preferred Stock
desiring to convert all or any portion of such Series C Preferred Stock
(including accrued dividends) into Common Stock may do so at any time upon ten
(10) business days written notice to the Company. The Conversion Price shall be
equal to the Volume Weighted Average Price (VWAP) of the Common Stock trading on
the OTCQX or any other exchange that the Company may list on, for the period of
twenty (20) trading days preceding the date of conversion. In the event the VWAP
is calculated in USD, then the Conversion Price shall be converted to CAD$●
being the Canadian dollar equivalent of US$● based on the Bank of Canada daily
exchange rate on the date of Closing of the acquisition of Sunniva Medical, Inc.

 

(b)          In the event that the Company shall at any time subdivide or
combine in a greater or lesser number of shares the outstanding shares of Common
Stock, the number of shares of Common Stock issuable upon conversion of the
Series C Preferred Stock shall be proportionately increased in the case of
subdivision or decreased in the case of a combination, effective in either case
at the close of business on the date when such subdivision or combination shall
become effective.

 

 

 



 6 

 

 

(c)          In the event that the Company shall be recapitalized, consolidated
with or merged into any other corporation, or shall sell or convey to any other
corporation all or substantially all of its property as entirety, provision
shall be made as part of the terms of such recapitalization, consolidation,
merger, sale or conveyance so that any holder of Series C Preferred Stock may
thereafter receive in lieu of the Common Stock otherwise issuable to him upon
conversion of his or her Series C Preferred Stock, but at the conversion ratio
stated herein, the same kind and amount of securities or assets as may be
distributable upon such recapitalization, consolidation, merger, sale or
conveyance, with respect to the Common Stock of the Company.

 

(d)          Such adjustments shall be made successively if more than one event
listed in (a) through (c) above shall occur.

 

(7)          Redemption.

 

(a)          Subject to the approval of any underwriter, placement agent or
lender, in the event that the Company raises greater than $3,000,000 (US) in
equity or debt, the holders of the Series C Preferred Stock may thereafter force
the retraction of the number of Series C Preferred Stock at the Stated Value of
the Series C Preferred Stock so redeemed, plus accrued dividends, which together
equal not more than 35% of the total funds raised. This right shall continue in
respect of all future debt or equity financings until all Series C Preferred
Stock and accrued interest are repaid. The Company shall exert a good faith
effort to obtain the required consent.

 

(b)          At any time after providing ten (10) business days’ notice to the
holders of the Series C Preferred Stock, the Company may redeem all or any
portion of the Series C Preferred Stock at the Stated Value of the Series C
Preferred Stock so redeemed, plus accrued dividends.

 

 

 

 

 

 

 

 

 



 7 

 